Douglas, J.,
dissenting. I must respectfully dissent. I do so because I view the majority decision with some alarm. The practical problems presented by the fact pattern of this case are not unusual and very often are the bane of domestic relations judges and practicing attorneys all across our state. I fear the majority opinion will cause further uncertainty and turmoil — exactly what adoption of the Uniform Child Custody Jurisdiction Act (“UCCJA”) was designed to prevent.
Certain facts in this case are clear and undisputed. Both Ohio and South Carolina have adopted the UCCJA. The divorce of Donna W. Robison Aycock and Greg F. Robison took place in South Carolina. Donna was granted custody of their child, Greg Jr., and Greg Sr. was granted visitation with Greg Jr. for a period of one week each Christmas. At the conclusion of the Christmas 1988 visitation, Greg Sr., exercising self-help and without intervention of any court, took it upon himself to refuse to return Greg Jr. Greg Sr. then brought an action in the Court of Common Pleas of Ross County in which he sought to modify the South Carolina custody order. Since Greg Sr. continued to refuse to return Greg Jr. to Donna, Donna sought an order from the South Carolina family court requiring Greg Sr. to appear and show cause why he should not be held in contempt for ignoring the South Carolina divorce decree. The South Carolina court issued a show cause order and Greg Sr. was served. Greg Sr. ignored the show cause order and did not appear. The South Carolina family court judge found Greg Sr. in contempt not only for failure to return Greg Jr., but also for failure to comply with the child support and insurance requirements of the original court decree.
In addition, it is uncontroverted that Greg Jr. had lived in South Carolina for at least several years before the filing of these actions and the unilateral action of Greg Sr. Greg Jr.’s records regarding medical care, school and church are all in South Carolina. His maternal grandparents, older brother and friends are in South Carolina. The only Ohio connection with Greg Jr. is that Greg Sr. resides here and that Greg Sr. has decided not to return Greg Jr. and to keep him in Ohio. Nevertheless, respondent Ohio judge has assumed jurisdiction to determine the requested custody change of Greg Jr., despite an affidavit of Greg Jr., a thirteen-year-old young man, that he wants to reside with his mother. On these facts, does the Ohio court have jurisdiction paramount to that of the South Carolina court?
If this fact pattern were unusual, the decision of the majority would not be so sad. But it is not unusual! Cases like the one at bar are happening across this state and other states on a regularly recurring basis. Of course, it presents no problem if the plaintiff is either the court-order-violator parent or that parent’s attorney. If the plaintiff or plaintiff’s attorney can get a local judge to assume jurisdiction, then half the battle that has not been fairly joined is already won.
But what about the court-ordered custodial parent or that parent’s attorney? What do these individuals do and whom do they go to see? How does the attorney explain to his client that the original court order apparently *354does not mean anything and, all the while, meet his ethical responsibility to discourage self-help. These are not imaginary horribles. They are events occurring in Ohio and other states everyday. These are reasons why the UCCJA was enacted.
There is no question that Ohio is not Greg Jr.’s home state. R.C. 3109.22(A)(1). There is no question that Greg Jr. does not have a significant connection with Ohio nor is there available in Ohio substantial evidence concerning Greg Jr.’s personal relationships, protection, training and present or future care. R.C. 3109.22 (A)(2). There is no allegation or concern that Greg Jr. has been abandoned or has been mistreated. R.C. 3109.22 (A)(3). The South Carolina court has not declined to exercise jurisdiction and the South Carolina court does meet the prerequisites for jurisdiction set forth in R.C. 3109.22(A)(1), (2) and (3).
For these and other reasons, the General Assembly of this state enacted R.C. 3109.26(B) and 3109.31(A).
R.C. 3109.26(B) provides:
“Unless required in the interest of the child, the court shall not exercise its jurisdiction to modify a custody decree of another state if the petitioner, without consent of the person entitled to custody, has improperly removed, the child from the physical custody of the person entitled to custody or has improperly retained the child after a visit or other temporary relinquishment of physical custody. If the petitioner has violated any other provision of a custody decree of another state, the court may decline to exercise its jurisdiction, if this is just and proper under the circumstances.” (Emphasis added.)
R.C. 3109.31(A) provides:
“If a court of another state has made a custody decree, a court of this state shall not modify that decree, unless it appears to the court of this state that the court that rendered the decree does not now have jurisdiction under jurisdictional prerequisites substantially in accordance with sections 3109.21 to 3109.36 of the Revised Code, or has declined to modify the decree, and the court of this state has jurisdiction.” (Emphasis added.)
The intention of our General Assembly and the legislatures of other states that have adopted the UCCJA could not be more clear. Child snatching and forum shopping with all the resultant trauma to affected children and their parents are not favored. Orderly procedures are set forth to be employed in order to prevent — or at least discourage — “homer” based decisions. By our decision today, we send the wrong message to a parent who might be contemplating action like that taken by Greg Sr. We send the wrong message to other states that assumed we could be trusted to comply with what amounts to an interstate compact. By saying there is no clear duty to return Greg Jr. to relator while the action is pending in Ohio, we send the message that the courts, at the very least, can be used to buy time in the hope that the custodial parent will just give up because of expense or other reasons — or maybe that the child in question will have reached the age of majority by the time the courts are finally finished with him or her and, therefore, the case will become moot.
Because such messages are directly opposed to those that were meant to be sent by the adoption of the UCCJA, I dissent.